In an action to recover damages impersonal injuries sustained by plaintiff as a result of a collision in the State of Pennsylvania between a trailer-truck owned by defendant Ervin L. Eckert *691and an automobile in which plaintiff was a passenger, the said defendant appeals from an order of the Supreme Court, Kings County, entered February 8, 1960, denying his motion to vacate: (1) an order of the same court, dated November 18, 1959, permitting substituted service of the summons and verified complaint upon him; and (2) the service made thereunder. Order reversed upon the law and the facts, with $10 costs and disbursements, and motion granted, without costs. The record affords no basis for holding that defendant Eckert is estopped from denying that he is a resident of New York. The information furnished in the accident investigation report which was filed in the office of the Pennsylvania State Police identified defendant Eckert’s residence to be in Pennsylvania, where his tractor was registered. Facts have not been shown indicating that defendant Eckert ever resided in New York. Beldock, Acting P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur.